DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/22/2021 has been entered.
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Bashyam (US 2015/0197380). Regarding claims 1, 11 and 17, Bashyam discloses a spout fitment and cap assembly for a dispensing container, the spout fitment and cap assembly comprising: a fitment (12) comprising: a generally tubular shape defining a central axis and surrounding a central axial passage centered on the central axis (see “liquid flow” in fig.2): and a plurality of horizontal sealing threads configured to secure the fitment to the dispensing container, the plurality of horizontal sealing ribs centered on the central axis ([0035]; see threads on 14) and: a cap (22) comprising: a generally tubular shape centered on the central axis and having an annular wall (24 see fig.3-4) centered on the central axis and extending circumferentially about an exterior surface of the generally tubular shape (24 on 16); a central plug (26) portion; and a plurality of flow openings ([0035], 18) surrounding the central plug portion; wherein the cap is slidably coupled ([0037] and [0060]) to the fitment and is configured to be actuated between a first position and a second position (see fig.3-4) through an application of force to the annular wall ([0004], “push-pull”). In combination with other claimed limitations, Bashyam and or any other prior arts fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754